Title: From George Washington to William Cocks and John Ashby, 27 October 1755
From: Washington, George
To: Cocks, William,Ashby, John



[27 October 1755]
To Captain William Cocks, of the first Company of Rangers; and Captain John Ashby, of the Second Company.

You are hereby ordered, to remain with your Companies at George Parkers’ Plantation, where you are to erect a Stockade Fort; in building of which, you are to follow Lieutenant Bacons Instructions; he being sent to direct and plan the same. As this is intended for the protection of the Country People, there is no doubt but they will assist all in their power, especially in providing Tools which, without, you may meet with some difficulty. If Lieutenant Bacon should apply for an Escort to conduct him to Captain Ashby’s Company, or to any other place, to which it may be dangerous travelling without—you are to see that he is allowed it: you are to send a trusty Sergeant with proper powers &c. for Recruiting, in order to complete your Company. You are to be very careful to see that no irregularities are committed by your Company, that strict Discipline is observed, and that great pains be taken to inculcate morality and good Harmony, among the Men.
You are to build Barracks therein for your men, and a Magazine for the Reception of the Stores which are to be sent hither: also, to receive necessaries for your own Company.
You are to collect all the Publick Arms and Horses, which you may hear of in the parts adjacent to you, and secure them until

they are called for. You are to transmit me the first day of every month, a particular Return of the State of your Company, relating to the variations that may have happened; as also an exact account of your proceedings since your last Return. Besides these, you are to send me a weekly Return, signed by yourself and Officer, of the State of your Company. You are to provide yourself upon the most reasonable terms, with such Tools as you find absolutely necessary to carry on the work. You are to receive provisions for immediate use, according to my order at Pearsalls; and you will hereafter be supplied from this Fort with what you want. By return of the Waggons which came up with Major Lewis’s party, you will receive about eight hundred weight of Flour; and of that you are to be particular in seeing no waste is committed &c.

G:W.


N:B. Captain Ashby’s Company is stationed at Sellar’s and McCrackins; at the direction of Lieutenant Bacon.

